UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 01-60429
                           Summary Calendar


                           Gerald M. Thomas,

                                                Plaintiff-Appellant,


                                 VERSUS


                  United Beverage/Gulf Distributors,

                                                 Defendant-Appellee.




             Appeal from the United States District Court
               For the Southern District of Mississippi
                           (3:99-CV-903-LN)
                           November 29, 2001
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Gerald Thomas, the pro se plaintiff-appellant in this case,

appeals the district court’s denial of his Rule 60(b) motion for a

new trial.     We find no abuse of discretion in the district court’s

denial of Thomas’s motion and therefore affirm the district court’s



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   1
ruling.

                                        I.

      Gerald      Thomas     sued     United       Beverage    for     employment

discrimination, claiming that United Beverage (1) denied him a

promotion because he is African-American, and (2) eventually fired

him because he filed a complaint with the EEOC.               The district court

dismissed his case on summary judgment.

      After the district court entered summary judgment against him

on   March   9,    2001,   Thomas    filed   two    undesignated     motions   for

reconsideration. Thomas filed his first motion for reconsideration

on March 21.      The district court denied that motion.             Thomas filed

his second motion for reconsideration on April 12.                   The district

court denied that motion as well. On May 15, 2001, Thomas filed a

notice of appeal challenging the summary judgment entered against

him. United Beverage then filed a motion to dismiss the appeal for

lack of jurisdiction, arguing that Thomas’s notice of appeal was

not timely.       Another panel of this court denied United Beverage’s

motion, but held that our jurisdiction was limited to reviewing

“whether the district court abused its discretion in denying

[Thomas’s] second motion for reconsideration.”                 Thomas v. United

Beverage/Gulf Distribs., No. 01-60429 (5th Cir. filed Aug. 3,

2001). The court considered this second motion for reconsideration

to be a Rule 60(b) motion.          Thomas now appeals the district court’s

denial of his second motion for reconsideration.



                                         2
                                         II.

A. Standard of Review

      This court reviews a district court’s denial of a Rule 60(b)

motion for relief of judgment for clear abuse of discretion.                   See

Delgado v. Shell Oil Co., 231 F.3d 165, 183 (5th Cir. 2000).                   “It

is   not   enough      that    the   granting   of   relief   might    have    been

permissible,      or    even     warranted;     denial   must   have    been    so

unwarranted as to constitute an abuse of discretion.” Seven Elves,

Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).



B.   Discussion

      The district court did not abuse its discretion in denying

Thomas’s second motion for reconsideration.                As stated above, a

prior panel of this court deemed this undesignated motion to be a

Rule 60(b) motion solely because Thomas filed the motion too late

for it to qualify as a Rule 59 motion.               Thomas does not, however,

allege specific grounds for reversal under Rule 60(b).                  His sole

arguments on appeal are that (1) the district court erred in

granting summary judgment because there are disputed material

issues of fact in this case; and (2) the district court erred in

finding that Thomas failed to establish a prima facie case for

employment discrimination.

      Thus, Thomas seeks to challenge the merits of the district

court’s summary judgment ruling through a Rule 60(b) motion; he

does not present facts that ordinarily lend themselves to Rule

                                          3
60(b) relief.   His assignments of error do not fit into any of the

first five subcategories of Rule 60(b).   See Fed. R. Civ. P. 60(b).

Even the broadly worded Rule 60(b)(6), allowing relief for “any

other reason justifying relief from the operation of judgment,”

requires some “extraordinary circumstance” for this court to grant

relief.   See Heirs of Guerra v. United States, 207 F.3d 763, 767

(5th Cir. 2000) (citing Klapprott v. United States, 335 U.S. 601,

613-14 (1949)).   In Seven Elves, Inc. v. Eskenazi, this court set

forth several factors relevant to determining whether Rule 60(b)(6)

relief is warranted, including:

     (1) That final judgments should not lightly be disturbed;
     (2) that the Rule 60(b) motion is not to be used as a
     substitute for appeal; (3) that the rule should be
     liberally construed in order to achieve substantial
     justice; (4) whether the motion was made within a
     reasonable time; (5) whether if the judgment was a
     default or a dismissal in which there was no
     consideration of the merits the interest in deciding
     cases on the merits outweighs, in the particular case,
     the interest in the finality of judgments, and there is
     merit in the movant's claim or defense; (6) whether if
     the judgment was rendered after a trial on the merits the
     movant had a fair opportunity to present his claim or
     defense; (7) whether there are intervening equities that
     would make it inequitable to grant relief; and (8) any
     other factors relevant to the justice of the judgment
     under attack. These factors are to be considered in the
     light of the great desirability of preserving the
     principle of the finality of judgments.


635 F.2d 396, 402 (5th Cir. 1981). These factors militate strongly

against Thomas’s motion for reconsideration.     Thomas presents no

extraordinary circumstances warranting relief.    He instead argues

that the court erred in granting summary judgment because (1) there


                                  4
are disputed issues of fact in this case and (2) the court

incorrectly found that he failed to establish a prima facie case.

These arguments are proper for ordinary appeal, but not a Rule

60(b) motion.    See Pryor v. United States Postal Serv., 769 F.2d

281, 286 (5th Cir. 1985) (“Rule 60(b) may not be used to provide an

avenue for challenges of mistakes of law that should ordinarily be

raised by timely appeal”).     It is also important to note that

Thomas had an adequate opportunity to present his version of the

facts before the court.    Thus, in light of the policy of favoring

the preservation of judgments, the district court did not abuse its

discretion in denying Thomas’s motion for reconsideration.



                                III.

      Thomas has not demonstrated any “extraordinary circumstances”

or that any of the district court’s rulings were “fundamentally

incorrect.”   We therefore find no grounds for Rule 60(b) relief.

The   district   court’s   ruling       denying   Thomas’s   motion   for

reconsideration is AFFIRMED.




                                    5